Title: To Thomas Jefferson from Vergennes, 30 October 1785
From: Vergennes, Charles Gravier, Comte de
To: Jefferson, Thomas



A Fontainebleau le 30. 8bre. 1785.

J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’ecrire le 21. de ce mois, ainsi que celle qui m’étoit adressée de la part du Sr. Samuel Shaw.

Je me suis fait un devoir, Monsieur, de rendre compte au Roi des prévenances que Ses Officiers ont faites à ceux qui commandoient le navire américain qui a été à la Chine; Sa Majesté a apris avec une véritable satisfaction que les premiers aient conformé leur conduite aux instructions qu’Elle leur avoit fait adresser, et Elle vous charge d’assurer le Congrès que dans toutes les occasions qui se présenteront, Elle s’empressera de manifester son affection et son amitié pour les Etats-unis, et l’interêt bien sincere qu’Elle prend à leur prospérité.
Mais le Roi m’a ordonné en même tems, Monsieur, de vous observer combien peu on a égard en Amérique à la règle de la réciprocité, et combien on y est disposé à s’écarter des principes qui ont servi de baze aux liens qui subsistent entr’ Elle et les Etatsunis. Nous sommes informés en effet, Monsieur, que dans plusieurs Etats on a fait des réglements de navigation et de commerce nuisibles au commerce françois et contraires même à l’essence du traité du 6. fevrier 1776. Le Congrès est trop éclairé pour ne pas sentir combien ces procédés doivent nous affecter, et il est trop sage et trop prévoyant pour n’être pas pénétré de la nécessité de maintenir les choses dans l’état de réciprocité où elles ont été depuis que la France est l’alliée des Etats-unis; sans cette précaution il est impossible que le commerce mutuel des deux nations puisse prospérer et même subsister, et le Roi se trouvera Forcé, malgré lui, de chercher des expédients propres à mettre les choses dans une parfaite égalité.
J’ai l’honneur d’être très-sincèrement Monsieur, votre très-humble et très-obéissant Serviteur,

De Vergennes

